Title: To James Madison from Thomas Bulkeley, 7 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


7 June 1801, Lisbon. Transmits copies of his letters of 20 and 22 Apr., as well as nine numbered enclosures. Hostilities have begun on the frontiers; refers to Smith’s letter by same conveyance. Has delivered copies of O’Brien’s circular letter to captains traveling to northern Europe. The Atlas is still detained in Lisbon, and flour continues to be scarce.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Bulkeley; docketed by Wagner as received 8 Aug. Enclosures include copies of official correspondence with Portuguese officials, letters concerning hostile intentions of Tripoli, Portuguese declaration of war on Spain, and Bulkeley’s warning letters to two ship captains bound to Mediterranean.



   
   A full transcription of this document has been added to the digital edition.

